FOSTER, District Judge.
In this case a libel was filed by the United States against 420 sacks of flour alleged to have been brought into Louisiana by interstate shipment from Kansas, in violation of the pure food and drugs act (Act June 30, 1906, c. 3915, 34 Stat. 768 [U. S. Comp. St. Supp. 1909, p. 1187]). The ÁStna Mill & Elevator Company has claimed the flour and filed exceptions to the libel on the following grounds:
“First. That Food and Drugs Act June 30, 1906, under the authority of which the libelant herein instituted these proceedings, is wholly invalid, unconstitutional, and void, in that said act in terms and by intendment is in violation of article 1, section 8, paragraph 3, of the Constitution of the United States, and is in further violation of so much of article 5 of the amendments to the Constitution of the United States as prescribes that no person shall be deprived of life, liberty or property without due process of law; and is further in violation of article 10 of the amendments to the Constitution of the United States.
“Second. That the said act, known as the Food and Drugs Act of June 30, 1906, is wholly illegal and void by reason of the fact that it is uncertain and indefinite, and that said uncertainty and indefiniteness apply to the whole of said law, and particularly in this: That the law itself does not define any standard of grade, quality, or purity, and in this regard delegates legislative functions to the court clothed with jurisdiction of cases of a civil or criminal nature brought under this law.”
It is urged by claimant that Congress intended to enact, and in fact has enacted, a police regulation, and that, having such intention, the power vested in Congress to regulate interstate commerce is insuffi*519cient to validate the act. I cannot agree with this contention. To my mind it is immaterial what the intention of Congress was, if it had the power to enact the legislation. That it did so have, I consider well settled. In the Lottery Case, 188 U. S. 321, 23 Sup. Ct. 321, 47 L. Ed. 492, the Supreme Court upheld the validity of the law prohibiting the sending of lottery tickets from one state to another, and, reasoning by analogy, it seems perfectly clear that Congress can prohibit the shipment in interstate commerce of food that has been adulterated, or labeled so as to defraud or mislead the public.
The second contention I consider equally without merit. While the act is necessarily broad in its terms, the courts can well protect the rights of parties in each particular case by requiring specific and properly drawn pleadings.
The exceptions must therefore be overruled.